Case 5:20-mj-00643-ATB Document 1 Filed 12/11/20 Page 1 of 6




                                                 643
         Case 5:20-mj-00643-ATB Document 1 Filed 12/11/20 Page 2 of 6




               IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF NEW YORK


                               AFFIDAVIT IN SUPPORT OF
                                A CRIMINAL COMPLAINT


A.    Background
Drug Enforcement Administration Special Agent Morgan Hardt, being duly sworn, deposes and

      says:

1.    I am the applicant herein and I am currently assigned to Group D-54A of the Drug

      Enforcement Administration (hereinafter DEA). I have been a DEA Special Agent since

      July 2020. I attended the 17 week DEA Basic Agent Training program in Quantico,

      Virginia. During this academy, I received training in and was tested on my knowledge of:

      law and criminal procedure relevant to the enforcement of violations of Title 21 United

      States Code (U.S.C.); electronic and physical surveillance (to include the use of GPS

      vehicle tracking devices); controlled purchases of evidence; utilization of confidential

      informants; methods used by illegal drug traffickers to store, transport, sell, dilute, and

      package illegal drugs; methods used by illegal drug traffickers to conceal and launder

      money and assets earned through the sale of illegal drugs; interview of illegal drug

      traffickers; interview of sources of information; field testing of illegal drugs; execution of

      search and arrest warrants; processing of evidence; and many other techniques used for the

      successful investigation and prosecution of criminal violations. I work with a team of

      experienced illegal drug investigators from the DEA, New York State Police, Syracuse

      Police, Onondaga County District Attorney’s Office, and Onondaga County Sheriff’s


                                                1
        Case 5:20-mj-00643-ATB Document 1 Filed 12/11/20 Page 3 of 6




     Office with whom I consult and confer with regarding investigations of illegal drug

     traffickers. I have participated in two Title III investigations and multiple search warrants.

     I also attended a Firearms Trafficking Investigations Course given by New York – New

     Jersey HIDTA, which discussed the enforcement of the laws prohibiting trafficking of

     firearms and dangerous drugs, as well as the concealment of firearms and dangerous drugs.

     As a result of my training and experience, I am familiar with the language, conduct and

     customs of people engaged in conspiracies to violate the narcotics laws of the United

     States.

2.   I have personally participated in the investigation of the offenses set forth below and as a

     result of my participation and my review of past and present reports made by other Special

     Agents and Task Force Officers of DEA, I am fully familiar with the facts and

     circumstances of this investigation. Among other duties, I am now participating in an

     investigation relating to the distribution of cocaine and cocaine base (“crack cocaine”) by

     Daveon JOHNSON.

3.   I make this affidavit in support of a criminal complaint charging Daveon JOHNSON with

     a violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(B), and (b)(1)(C),

     possessing with the intent to distribute controlled substances, which violation involves 28

     grams or more of a mixture and substance containing cocaine base (“crack” cocaine), a

     Schedule II controlled substance, and cocaine, a Schedule II controlled substance.

4.   I based this affidavit in part upon my personal involvement in this investigation and in part

     based upon information supplied by the Drug Enforcement Administration. Since this

     affidavit is being submitted for the limited purpose of establishing probable cause to


                                               2
           Case 5:20-mj-00643-ATB Document 1 Filed 12/11/20 Page 4 of 6




        support a criminal complaint, I have not included each and every fact known to me

        concerning this investigation. I have set forth only those facts, which I believe, are

        necessary to establish probable cause for the complaint.

C.      Basis of Information

     5. Beginning in September 2020, the Drug Enforcement Administration (DEA) began

        investigating the cocaine trafficking activities of Daveon JOHNSON. Through various

        investigative techniques, law enforcement learned that JOHNSON was distributing

        quantities of cocaine and cocaine base (“crack” cocaine) in and around Syracuse, NY.

     6. Based on information developed during the investigation, on December 7, 2020, United

        States Magistrate Judge Andrew T. Baxter authorized a search warrant for 2027 E. Genesee

        Street, Apartment #3, Syracuse, NY 13210 (hereinafter Johnson Residence).

     7. On December 10, 2020, law enforcement executed the search warrant at the Johnson

        Residence. At approximately 11:00 a.m., law enforcement established surveillance of the

        Johnson Residence. At approximately 12:44 p.m., JOHNSON was observed exiting his

        residence and walking towards the back of the parking lot of 2027 E. Genesee Street. When

        JOHNSON was walking back to the main entryway door to enter his apartment, he was

        stopped and detained by law enforcement. After JOHNSON was detained, law

        enforcement immediately searched JOHNSON for any weapons and/or contraband, prior

        to execution of the search warrant at the Johnson Residence. JOHNSON did not possess

        any weapons but was found to possess a key ring containing three keys on it. JOHNSON

        identified one of the keys as belonging to the Johnson Residence after he was informed

        of law enforcement’s intentions of executing the above-referenced search warrant.


                                                3
      Case 5:20-mj-00643-ATB Document 1 Filed 12/11/20 Page 5 of 6




8. Agents/officers then gained entry to the Johnson Residence at approximately 12:48 p.m.

   Upon entry and securing the Johnson Residence, agents/officers began a search of the

   residence. The following items were recovered from within the Johnson Residence: one

   (1) plastic baggie containing approximately 22.6 grams of white powder consistent with

   powder cocaine, one (1) plastic baggie containing approximately 2.9 grams of white

   powder consistent with powder cocaine, one (1) plastic baggie containing approximately

   4.5 grams of white chunky substance consistent with “crack” cocaine, (1) plastic baggie

   containing approximately 30.2 grams of white chunky substance consistent with “crack”

   cocaine, two (2) plastic baggies of a beige/brown chunky substance, and one (1) black

   digital scale that contained a white powdery residue. Sitting next to the black digital scale

   was a box of sandwich bags that are commonly utilized the packaging of illegal narcotics

   for sale on the street. All evidence listed above was seized (the box of sandwich bags was

   only photographed by DEA) by the Agents/officers executing the search warrant and

   transported back to the DEA Syracuse Resident Office. JOHNSON was transported to the

   DEA Syracuse Resident Office by law enforcement.

9. Upon arrival in the Syracuse Resident Office, TFO Wiegand conducted field tests of the

   baggie containing 4.5 grams of a white chunky substance consistent with “crack” cocaine,

   the baggie containing 30.2 grams of a white chunky substance consistent with “crack”

   cocaine, and the baggie containing 22.6 grams of white powdery substance consistent with

   cocaine. The field tests received a positive test for the presence of cocaine utilizing a Scott

   Reagent field test kit.




                                             4
Case 5:20-mj-00643-ATB Document 1 Filed 12/11/20 Page 6 of 6
